Citation Nr: 0119117	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had service with the US Airforce from May 1980 to 
December 1980.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 2000 
rating decision, in which the RO found that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for paranoid schizophrenia.  
A June 2000 report of contact between the veteran and the RO 
noted that his claim for pension was being referred to his 
case manager.  This matter is called to the attention of the 
RO appropriate action.


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO concluded that 
the veteran's paranoid schizophrenia was not shown to have 
been incurred in or aggravated by service.

2.  The evidence associated with the claims file subsequent 
to the RO's November 1991 rating decision is new, but is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's November 1991 rating decision denying 
entitlement to service connection for paranoid schizophrenia 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's November 
1991 denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia have not been met.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for paranoid schizophrenia 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  Historically, the Board 
observes that the veteran's claim of entitlement to service 
connection for paranoid schizophrenia was initially 
considered and denied by the RO in a November 1991 rating 
decision.  That decision was not appealed and became final.  
The veteran's claim was denied because the RO determined that 
the veteran's psychiatric disorder preexisted service and was 
not aggravated beyond any normal progression by service.  The 
veteran's psychiatric disorder was not shown to have been 
incurred in or aggravated during service, nor did it 
initially manifest itself to a compensable degree within one 
year after his discharge from service.  As such, the 
veteran's claim was denied.  Thereafter, in January 2000, the 
veteran requested that his claim for service connection be 
reopened on the basis of new and material evidence.  In a 
June 2000 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim as the evidence showed that the veteran's 
paranoid schizophrenia preexisted service and the veteran was 
not treated for paranoid schizophrenia during service.  The 
veteran filed a timely notice of disagreement (NOD) and 
substantive appeal from this decision, giving rise to the 
current appeal.  

The law provides that an NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If 
an NOD is not filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000).  In this case, the veteran did not file an NOD 
after the RO's November 1991 rating decision.  Therefore, the 
November 1991 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
Accordingly, in order to reopen his earlier claim, the 
veteran must present or secure new and material evidence with 
respect to the claim, which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board notes that following the issuance of the RO's 
November 1991 rating decision, the provisions of 38 U.S.C.A. 
§ 5107 were substantially revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, and this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  In addition to essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  With regard to the present 
case, the Board notes that the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In this case, the veteran and his representative were advised 
by the VA of the information required to reopen the claim for 
service connection and the Board may proceed with appellate 
review.  In this regard, the Board notes that in a June 2000 
rating decision and an October 2000 Statement of the Case 
(SOC), the RO explained to the veteran and his representative 
that a successful claim to reopen would require the 
submission of evidence demonstrating that the veteran was 
treated for a chronic psychiatric disorder during service or 
that his preexisting psychiatric disorder was aggravated by 
service.  The veteran was afforded a Travel Board hearing 
conducted by the undersigned in April 2001 and at that time 
he submitted additional medical evidence with an appropriate 
waiver of RO consideration.  A review of the record reveals 
that there is no indication that the veteran has requested 
the VA to assist in obtaining any VA or other identified 
private treatment records in connection with his claim.  As 
such, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
recently enacted VCAA.  Because the veteran has been accorded 
an opportunity to submit additional evidence, and in fact has 
done so, the Board will proceed with adjudication of the 
issue on appeal based upon the evidence of record.

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Second, if VA determines that 
the evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

At the time of the RO's November 1991 rating decision, the 
relevant evidence of record consisted of: (1) the veteran's 
service medical records and (2) treatment records from 
Marion-Citrus Mental Health Centers, Inc. (hereinafter 
"Marion") dated June 1989 to November 1991.  This evidence 
includes the veteran's January 1980 induction examination 
report, which reflected a pre-service history of 
hospitalization in January 1979 for psychosis of an 
undetermined etiology.  The service medical records were 
negative for complaints or findings of any psychiatric 
problems.  A December 1980 report of medical history 
completed in connection with the veteran's separation 
examination reflects that the veteran reported having 
depression and that he blacked out in 1978.  He was also 
treated for amnesia of short duration and hospitalized for 4 
days.  Additionally, it was noted that the veteran had 
nervous trouble when taking drugs, but the veteran denied any 
family history of psychosis.  The psychiatric evaluation was 
normal on clinical evaluation.  Post-service treatment 
records from Marion dated June 1989 to November 1991 reveal 
that the veteran was initially treated at Marion in January 
1979 and diagnosed with schizophrenic reaction.  It was 
reported that the veteran had several admissions to their 
Crisis Stabilization Unit.  The veteran continued to receive 
treatment for paranoid schizophrenia at this facility on both 
an inpatient and outpatient basis, and in July 1991, the 
veteran was involuntarily admitted to Marion and diagnosed 
with unspecified schizophrenia and chronic paranoid 
schizophrenia.  This hospitalization was initiated in part by 
the veteran's family, as he was trespassing against his 
sisters and threatening his father and sisters.  A November 
1991 letter from the Medical Director of Marion as well as an 
Eligibility Specialist affiliated with Marion, indicated that 
the veteran had been seen for regularly scheduled outpatient 
treatment in July and August 1991, but thereafter had failed 
to be compliant with his treatment program.  The RO noted 
that the veteran was treated for a psychosis prior to service 
and was not treated for a psychiatric disorder during 
service.  The RO concluded that the evidence did not show 
that the veteran was treated for exacerbation of psychotic 
symptoms or that he was treated for any type of psychiatric 
disorder during service.  The RO concluded that the veteran's 
psychiatric disorder clearly preexisted service and was not 
aggravated beyond any normal progression during his period of 
service.  Additionally, the disorder was not shown to have 
been incurred in or aggravated during service, nor did the 
disorder initially manifest to a compensable degree within 
one year of his discharge from service.  As such, service 
connection was denied.

The pertinent evidence associated with the claims file since 
the RO's November 1991 rating decision includes: (1) 
inpatient treatment records from Marion dated in July 1997; 
(2) a transcript of hearing testimony given during an April 
2001 Travel Board hearing; (3) an April 2001 waiver of RO 
consideration submitted with an April 2001 letter from the 
Medical Director of Marion and treatment records from Quality 
Family Care North dated June 2000 to March 2001.

Inpatient treatment records from Marion dated in July 1997 
indicate that the veteran was hospitalized by law enforcement 
because he threatened his sister with a bat.  Upon admission 
he was diagnosed with schizoaffective disorder.  It was 
indicated that the veteran has a twenty-year history of 
paranoid schizophrenia and substance abuse.  There was no 
reference to any problems in service.  His psychosocial 
stressor, according to the veteran, was conflicts with family 
members.  Treatment records from Quality Family Care North 
dated June 2000 to March 2001 document treatment for 
hypertension, allergic rhinitis and ongoing treatment for 
schizophrenia.  In an April 2001 statement, the Medical 
Director of Marion stated that the veteran had been admitted 
to the Crisis Stabilization Unit many times and diagnosed 
with paranoid schizophrenia, with the last admission being in 
July 1997.  In October 2000, the veteran was evaluated and it 
was concluded that he was not depressed, suicidal or 
neurovegitative and was not in need of psychiatric 
intervention.  As of April 2001, the veteran was not 
receiving treatment from Marion.  

During the April 2001 Travel Board hearing conducted by the 
undersigned in St. Petersburg, Florida, the veteran again 
reiterated that he was treated for schizophrenia in 1978 in 
Ocala, Florida prior to his admission to service.  The 
veteran indicated that approximately 3-4 months after his 
admission to service, he was treated for a psychiatric 
disorder triggered by stress caused by the potential of going 
into combat and that he was unable to sleep during service.  
The veteran reported that he was not hospitalized, but was 
prescribed Ecotrin and Atarax for his symptoms.  The veteran 
testified that after his discharge from service, he received 
treatment for his disorder from Marion and that he had been 
hospitalized several times at that facility.  He indicated 
that every 2-3 months he experienced flare-ups and had to be 
hospitalized for his disorder.  As of the date of the 
hearing, the veteran was not taking any medications for his 
psychiatric disorder.  

The Board finds that the evidence submitted since the RO's 
November 1991 denial is essentially cumulative or redundant 
of evidence previously submitted to agency decisionmakers.  
It shows the veteran's current treatment and notes his 
history, but makes no reference to the veteran's service.  As 
such, the Board concludes that the evidence while new is not 
material, in that it does not support the veteran's claim 
that he was treated for or diagnosed with paranoid 
schizophrenia during service or that this disorder was 
aggravated beyond its normal progression by service.  The 
medical evidence simply makes no reference to service or the 
basis of the prior denial of service connection.  The 
evidence submitted since the RO's November 1991 denial does 
not contain any reference to service or any basis to link his 
currently diagnosed schizophrenia to his period of service.  
Indeed, there is no evidence beyond the veteran's contentions 
to establish that his currently diagnosed schizophrenia is 
related to his period of service or that his schizophrenia 
was aggravated by his period of service.  As the veteran is a 
layperson with no medical training or expertise, his 
contentions, alone, do not constitute competent medical 
evidence upon which to reopen his claim for service 
connection or to form the basis of a grant of service 
connection.  See Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  

Because the Board has concluded that the veteran has not 
submitted new and material evidence and because the VCAA 
specifically provides that the Secretary is not required to 
reopen a previously disallowed claim in the absence of new 
and material evidence, the veteran's request to have his 
claim for service connection reopened must be denied.  



ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for paranoid schizophrenia is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

